Filed 8/15/18

         IN THE SUPREME COURT OF CALIFORNIA

THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                               S057156
           v.                        )
                                     )
CHARLES EDWARD CASE,                 )
                                     )                        Sacramento County
           Defendant and Appellant.  )                      Super. Ct. No. 93F05175
____________________________________)


                       ORDER MODIFYING OPINION AND
                      DENYING PETITION FOR REHEARING

THE COURT:
         The opinion in this matter filed May 31, 2018, and appearing at 5 Cal.5th 1, is
modified as follows:
         The final sentence at the end of the first paragraph on page 45 — which
currently states, “In any event, the argument fails on its merits.” — is deleted. The
following sentence is inserted to start the subsequent paragraph on page 45:
         To the extent defendant raises a challenge on an issue other than credibility, the
argument fails on its merits.
         In the last sentence of the first full paragraph on page 45, the word
“convincingly” is inserted between the words “not” and “explain.” The sentence now
reads:
         Defendant says that “[d]emonstrating that Reed did not know about the
inconsistencies between Langford’s and Webster’s testimony was important to




                                               1
appellant’s defense that Webster framed appellant,” but does not convincingly explain
why that is so.
       The modification does not affect the judgment.
       The petition for rehearing is denied.




                                               2